UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27195 GSP-2, INC. (Exact name of registrant as specified in its charter) Nevada 27-3120288 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Gongzhuling State Agriculture Science and Technology Park, location of 998 kilometers, Line 102, Gongzhuling city, Jilin province, China N/A (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (86) 4346278415 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by a check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨ Accelerated Filer¨ Non-Accelerated Filerx Smaller Reporting Companyo Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes ¨Nox There were 14,233,880 shares of the Registrant’s Common Stock outstanding at May 20, 2013. GSP-2, INC. AND SUBSIDIARIES FORM 10-Q March 31, 2013 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Income and Comprehensive Income for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements. 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3 Quantitative and Qualitative Disclosures About Market Risk. 37 Item 4 Controls and Procedures. 38 PART II - OTHER INFORMATION Item1. Legal Proceedings. 39 Item 1A. Risk Factors. 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 48 Item 3. Defaults Upon Senior Securities. 48 Item 4. Mine Safety Disclosures. 48 Item 5. Other Information. 48 Item 6. Exhibits. 48 CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements.Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the headings “Risks Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our annual report on Form 10-K filed with the Securities and Exchange Commission (the “SEC”) on April 16, 2013, in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Form 10-Q and information contained in other reports that we file with the SEC.In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise.Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this Report. 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. GSP-2 INC. AND SUBSIDARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2013 December 31, 2012 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable Advance payments to suppliers Prepaid VAT taxes Inventories Deferred inventory costs - Prepaid expenses and other assets Deposit on loan guarantee agreement Total Current Assets PROPERTY AND EQUIPMENT - net OTHER ASSETS: Investment in related party company Land use rights, net Total Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Loan payable- current portion $ $ Accounts payable Advances from customers Other payable Due to related parties Tax payable Dividend payable Total Current Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Preferred stock ($0.001 par value; 100,000,000 shares authorized, 752,200 issued and outstanding at March 31, 2013 and December 31, 2012) Common Stock ($0.001 par value, 100,000,000 shares authorized, 14,233,880 shares issued and outstanding at March 31, 2013 and December 31, 2012) Additional paid-in capital Retained earnings Statutory reserves Accumulated other comprehensive income - foreign currency translation adjustment Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to unaudited condensed consolidated financial statements 3 GSP-2 INC. AND SUBSIDARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME For the Three Months Ended March 31, REVENUES $ $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Research and development - Selling General and administrative Total Operating Expenses (LOSS) INCOME FROM OPERATIONS ) OTHER INCOME (EXPENSES): Interest income Interest expense ) ) Other income (expense) ) - Total Other (Expenses) ) ) (LOSS) INCOME BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES - NET (LOSS) INCOME ) PREFERRED STOCK DIVIDEND NET (LOSS) INCOME AVAILABLE TO COMMON SHAREHOLDERS $ ) $ COMPREHENSIVE (LOSS)INCOME: NET (LOSS) INCOME $ ) $ OTHER COMPREHENSIVE INCOME: Unrealized foreign currency translation gain COMPREHENSIVE INCOME $ $ EARNINGS PER COMMON SHARE: Basic $ ) $ Diluted $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON AND COMMON EQUIVALENT SHARES OUTSTANDING: Basic Diluted See notes to unaudited condensed consolidated financial statements 4 GSP-2 INC. AND SUBSIDARIES UNAUDITED CONDENSED CONSOLIDATEDSTATEMENTS OF CASH FLOWS For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangible assets Common stock issued for services - Changes in assets and liabilities: Accounts receivable Prepaid VAT taxes ) Inventories ) Prepaid and other current assets ) Advances to suppliers ) Accounts payable Other payable Taxes payable ) ) Advances from customers ) ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Purchase of intangible asset ) - NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from loans payable Payments of loans payable - ) Change in restricted cash - (5
